DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) were submitted on 07/20/2022 and 07/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
3.	In response to the Election/Restriction requirement issued with the First Action on Merit, Applicants elected Group I. (Claims 1-36, 41-61, 63-64, 66-67, and 69-72) without traverse.
Claim Objections

4.  	Claim 23 is objected to, because of the following informalities: 
Claim 23, line 02 recites; “, along the san order,…”.  The examiner suggests the claim should recite: -- “, along the scan order,…”--.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 27, 32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims newly recite the ;” …absolute reconstruction level…” which does not find a description or a definition of a representative process.
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
6.	Applicant’s argument with respect to claims 42-60 as belonging to the Group I., have been considered in lieu of the common matter claimed, and Examiner agrees to have the claims included in the Group I., for examination.
6.1	Applicants do not provide art related arguments thus the response is considered  moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-36, 41-61, 63-64, 66-67, and 69-72, are rejected under 35 U.S.C. 103 as being unpatentable over Jungah Choi et al., (hereinafter Choi) (US 2021/0337206) in lieu of Prov. 62/734,233 and ALBRECHT M. ET AL, (hereinafter Albrecht) "Description of SDR, HDR and 360° video coding technology proposal by Fraunhofer HHI", 10. JVET MEETING; 10-4-2018 - 20-4-2018; SAN DIEGO; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IEC JTC1/SC29/WG11 AND ITU-T SG.16 ); URL: HTTP://PHENIX.INT-EVRY.FR/JVET/ No. JVET-J0014-v4, 12 April 2018 (2018-04-12), XP030151173 in view of Detlev Marpe et al., (hereinafter Marpe) (US 2013/0027230) and further in view of Yoav Raz (hereinafter Raz) (US 7,701,480).
Re Claim 1. (Currently Amended) Choi discloses the, apparatus for decoding a block of transform coefficients, configured to 
decode from [[the]]a data stream in a sequence of passes which scan the transform coefficient locations along a scan order, using context-adaptive binary arithmetic decoding (Abstract), 
flags each of which is out of a set of one or more flag types and using a variable length code ([0108]), so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, respectively ( CAVLC [0066] flags [0094]), and 
so that for each transform coefficient location of a coded set of transform coefficient locations, at least one of the one or more flags and one remainder value is decoded sequentially so as to continuously restrict an initial value domain within which an absolute value of a quantization index for a currently scanned transform coefficient location lies to merely include the absolute value of the quantization index for the currently scanned transform coefficient location (CTU regions, [0045],[0047], [0095],[0099]), 
wherein each flag restricts a value domain of the absolute value of the quantization index for the currently scanned transform coefficient location to a first subportion or second subportion into which the value domain of the absolute value of the quantization index for the currently scanned transform coefficient location is bi-split and (rem_abs_gt1_flag, rem_abs_gt2_flag, [0094]), 
if a remainder value is decoded for the current scanned transform coefficient location, the remainder value uniquely indicates an absolute value of the quantization index for the currently scanned transform coefficient location out of the value domain if for the currently scanned transform coefficient location at least one flag is decoded ([0094], Table 1), or 
out of the initial value domain if for the currently scanned transform coefficient location no flag is decoded, -17- 152686896.1Application No. 17/207,396Docket No. 110971-9499.US01 Preliminary Amendment 
wherein the apparatus is configured to
 in a first pass of the sequence of passes, decode from the data stream flags of a predetermined first flag type up to (Table 1 Pg.9-10, [0094]), 
the flags of the predetermined first flag type being indicative of whether the quantization index for the currently scanned transform coefficient location is zero or not ([0094]), 
decode the flags only for transform coefficient locations up to (Table 1, [0094], [0129]), and 
decode for each of the coded set of transform coefficient locations from 
in a further pass of the sequence of passes ([0108], [0130]), one of the remainder values so that the latter uniquely indicates the absolute value of the quantization index for the respective transform coefficient locations out of the initial value domain ([0129], [0134],[0173]).
	 Albrecht teaches, so that for each transform coefficient location of a coded set of transform coefficient locations, at least one of the one or more flags and one remainder value is decoded sequentially so as to continuously restrict an initial value domain within which an absolute value of a quantization index for a currently scanned transform coefficient location lies to merely include the absolute value of the quantization index for the currently scanned transform coefficient location (decoding according to the quantized scalar representing the position of the transform coefficients, Pg. 28, 32, Sec.2.1.6, Pg.74 Sec.3.1.8),
	Similarly, Marpe teaches about the quantization parameters being indexed, so that for each transform coefficient location of a coded set of transform coefficient locations, at least one of the one or more flags and one remainder value is decoded sequentially so as to continuously restrict an initial value domain within which an absolute value of a quantization index for a currently scanned transform coefficient location lies to merely include the absolute value of the quantization index for the currently scanned transform coefficient location (quantization index, [0107],[0691], [0718] ),
	Raz teaches about the abort criteria being based on the number of flags, in a first pass of the sequence of passes, decode from the data stream flags of a predetermined first flag type up to (and including) a predetermined transform coefficient location for which in the first pass a predetermined abort criterion is, along the scan order, fulfilled a first time (Abstract and Col.20 Lin.44-64), 
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to adopt methods proving to improve coding efficiency approach identified in Albrecht (Pg.56) and to modify Choi, and to further adopt the quantization parameter signaling the position, sign and size of the quantized transform coefficients in Marpe by which improving the coding efficiency (Par.[0106],[0154],[0250]) and where Raz teaches about the local abort procedure being selected to optimize the number of transactions, hence obtaining predictable results as claimed.

Re Claim 2. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1,  
Choi teaches, wherein the apparatus (Fig.3-6 and 9-10 [0176]-[0183]).  

Re Claim 3. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, 
Choi teaches, configured to perform the state transitioning transitions between four distinct states (four syntax elements defining the transition states in the parallel process, [0099], or the fag values [0169]-[0171]…).  

Re Claim 4. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, configured to, 
Choi teaches, in updating the state of the state transitioning, perform the updating by deciding between a first successor state and a second successor state depending on a binary function applied onto the quantization index of the current transform coefficient location, wherein the first successor state and the second successor state depend on the state for the current transform coefficient location (updating between states, [0091 Fig.4).  

Re Claim 5. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, 
Choi teaches, wherein the binary function yields [[the]] parity or the zeroness ([0096],[0101],[0103]).  

Re Claim 6. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, 
Choi teaches, configured to parametrize the plurality of reconstruction level sets by way of a predetermined quantization step size and derive information on the predetermined quantization step size from the data stream ([0076]).  

Re Claim 7. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, 
Choi teaches, wherein each of the plurality of reconstruction level sets comprises integer multiples of a predetermined quantization step size which is constant for the plurality of reconstruction level sets for a current transform coefficient location (predetermined coefficient level flag [0104], or of context [0109]).  

Re Claim 8. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 2, 
Choi teaches, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the plurality of reconstruction level sets comprises a first reconstruction level set comprising zero and even multiples of a predetermined quantization step size, and a second reconstruction level set comprising zero and odd multiples of the predetermined quantization step size (it is obvious that the parallel processing performs according to the earlier established limitations, [0066], per level flag [0094]).  

Re Claim 9. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, wherein the predetermined abort criterion relates to whether the number of flags decoded in the first pass exceeds a predetermined threshold ([0111],[0112] Table 4 [0113],[0167]).  

Re Claim 10. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to decode in the first pass also flags of a third predetermined flag type being indicative of the quantization index for the currently scanned -19-transform coefficient location assuming, in terms of absolute value, a smallest value in the value domain or not (reducing the length of binarized bins, [0109],[0131]).  

Re Claim 11. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 10, 
Choi teaches, configured to decode in the first pass the flags of the third predetermined flag type exclusively for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicating that the quantization index for the currently scanned transform coefficient is non-zero ([0166]).  

Re Claim 12. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 11, 
Choi teaches, configured to decode in the first pass, for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicate that the quantization index for the currently scanned transform coefficient location is non-zero, the flags of the third predetermined flag type after the flags of a second predetermined flag type, where the flags of the second predetermined flag type indicate the parity of the current scanned transform coefficient ([0163]-[0165]).  

Re Claim 13. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 11, 
Choi teaches, configured to decode in the first pass, for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicate that the quantization index for the currently scanned transform coefficient location is non-zero, the flags of the second predetermined flag type indicating the parity of the current scanned transform coefficient, exclusively for transform coefficient locations for which the flags of the third predetermined flag type indicate a greatness greater than one ([0094]).  

Re Claim 14. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to decode bins of the variable length code in a non-adaptive bypass-mode (0174]).  

Re Claim 15. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to select the variable length code, out of a pre-defined set of variable length codes, for decoding the remainder value for the currently scanned transform coefficient location differently depending on whether the currently scanned transform coefficient location precedes or is the predetermined transform coefficient location, or follows the predetermined transform coefficient location in scan order ([0172]).  

Re Claim 16. (Currently Choi, Albrecht and Marpe and further Raz disclose the, amended) Apparatus of claim 1,
Choi teaches,  configured to select the variable length code, out of a pre-defined set of variable length codes, for decoding the remainder value for the currently scanned transform coefficient location by incrementally changing the parameter that indicates [[the]]a selected variable length code upon the quantization index of a preceding transform coefficient location fulfilling a predetermined criterion, and/or depending on the quantization indexes of transform coefficient locations in a neighborhood of the currently scanned transform coefficient location, if the currently scanned transform coefficient location precedes the predetermined transform coefficient location or equal to the predetermined transform coefficient location ([0089],[0095][0096,[0099]).  

Re Claim 17. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to select the variable length code, out of a pre-defined parameterized set of variable length codes, for decoding the remainder value for the currently scanned transform coefficient location depending on the quantization indexes of transform coefficient locations in a neighborhood of the currently scanned transform coefficient location, and depending on the state which the state transitioning assumes for the currently scanned transform coefficient location, if the currently scanned transform coefficient location follows the predetermined transform coefficient location in scan order ([0099]).  

Re Claim 18. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, wherein the apparatus (reconstructing by updating the transition states depending on quantization index of the current transform, [0183],[0196]).  

Re Claim 19. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to perform the decoding so that for each of the set of one or more flag types, decode the flags of the respective flag type in one of the sequence of passes ([0094]).  

Re Claim 20. (Original) Choi, Albrecht and Marpe and further Raz disclose the,, apparatus of claim 1, 
Choi teaches, wherein the variable length code is chosen out of a pre- defined set of variable length code, where a single parameter uniquely identifies one variable length code ([0066]).  

Re Claim 21. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 20, 
Choi teaches, wherein the pre-defined set of variable length codes is a set of Golomb-Rice codes ([0066],[0075]).  

Re Claim 22. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, wherein the apparatus is configured to select the variable length code, out of a pre-defined set of variable length codes, for decoding the remainder value for the currently scanned transform coefficient location by incrementally changing the parameter that indicates [[the]]a selected variable length code upon the quantization index of a preceding transform coefficient location fulfilling a predetermined criterion ([0111],[0113]), and/or depending on the quantization indexes of transform coefficient locations in a neighborhood of the currently scanned transform coefficient location ([0066],[0067]).  

Re Claim 23. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to determine the coded set of transform coefficient locations as extending, along the san order, between the location of a first non-zero quantization index in scan order, and a predefined transform coefficient location, and locate the location of the first non-zero quantization index based on the data stream ([0075],[0076]).  

Re Claim 24. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to decode from the data stream for each non-zero quantization index a sign bit using an equiprobability bypass mode ([0091],[0107] Fig.4).  

Re Claim 25. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to decode, using context-adaptive entropy decoding, the flags of the first flag type for a predetermined transform coefficient location by selecting a context depending on the coefficient position of the predetermined transform coefficient ([0172]).    

Re Claim 26. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, configured to decode, but he does not expressly teach about a local activity measure,
Albrecht teaches about, using context-adaptive entropy decoding, the flag of the first predetermined flag type for a predetermined transform coefficient location by determining a local activity based on a set of flags decoded prior to the flag of predetermined flag type of the predetermined transform coefficient location for a set of neighboring transform coefficient locations within a local template around the predetermined transform coefficient location, and selecting a context depending on the local activity (Sec.3.1.11.1).  
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to adopt methods proving to improve the perceptual optimized QP of the earlier coding approach identified in Albrecht (Sec.3.1.11.1) and to modify Choi, in order to obtain predictable results as claimed.

Re Claim 27. (Currently amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 26, 
Choi teaches, wherein the set of flags comprises the flag of the predetermined first flag type, the flag of the predetermined second flag type and the flag of the predetermined third flag type decoded for the set of neighboring transform coefficient locations, and the apparatus is configured to compute the activity based on a sum over an addend for each of the neighboring transform coefficient locations, the addends indicating a minimally assumed absolute value of the quantization index or a minimally assumed absolute reconstruction level for the neighboring transform coefficient locations determined based on the flag of the predetermined first flag type, the flag of the predetermined second flag type and the flag of the predetermined third flag type decoded for the set of neighboring transform coefficient locations (multiple flags, [0094],[0111] etc.).  
Albrecht teaches the same (Sec.3.1.12.1). This claim requires attention under 35 USC 112(a).

Re Claim 28. (Currently Amended) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, wherein the apparatus predetermined transform coefficient location by selecting a context depending on the state which the state transitioning assumes for the predetermined transform coefficient location, and/or the set of reconstruction levels selected for the predetermined transform coefficient location (this claim is rejected based on the same cumulative premises disclosed at Claim 1 and 2).  

Re Claim 29. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Choi teaches, configured to decode, using context-adaptive entropy decoding, the flags of the second flag type for a predetermined transform coefficient location by selecting a context depending on a coefficient position of the predetermined transform coefficient (process similarly applied to the second flag as with the first flag, at Claim 25).  

Re Claim 30. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 1, 
Albrecht teaches where, configured to decode, using context-adaptive entropy decoding, the flag of the second predetermined flag type for a predetermined transform coefficient location by determining a local activity based on a set of flags decoded prior to the flag of the second predetermined flag type of the predetermined transform coefficient location for a set of neighboring transform coefficient locations within a local template around the predetermined transform coefficient location, and/or a number of transform coefficient locations within the local template around the predetermined transform coefficient location, the quantization index of which is not zero, and selecting a context depending on the local activity and/or the number of non-zero quantization indexes (Sec.2.1.4.4, Pg.28).  

Re Claim 31. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 30, Choi teaches, configured to select the context depending on a difference between the local activity and the number of non-zero quantization indexes ([0166]).  
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to adopt methods proving to improve the perceptual optimized QP of the earlier coding approach identified in Albrecht (Sec.3.1.11.1) and to modify Choi, in order to obtain predictable results as claimed.

Re Claim 32. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 29, 
Choi teaches, wherein the set of flags comprises the flag of the predetermined first flag type, the flag of the predetermined second flag type and the flag of the predetermined third flag type decoded for the set of neighboring transform coefficient locations, and the apparatus is configured to compute the activity based on a sum over an addend for each of the neighboring transform coefficient locations, the addends indicating a minimally assumed absolute value of the quantization index or a minimally assumed absolute reconstruction level for the neighboring transform coefficient locations determined based on the flag of the predetermined first flag type, the flag of the predetermined second flag type and the flag of the predetermined third flag type decoded for the neighboring transform coefficient locations (multiple flags [0094], etc.) (This claim requires a priory attention under 35 USC 112(a)).

Re Claim 33. (Original) This claim represents the decoder according to the claim 25, hence it is rejected on the same grounds mutatis mutandis.

Re Claim 34. (Original) This claim represents the decoder according to the claim 30, hence it is rejected on the same grounds mutatis mutandis.

Re Claim 35. (Original) This claim represents the decoder according to the claim 31, hence it is rejected on the same grounds mutatis mutandis.

Re Claim 36. (Original) Choi, Albrecht and Marpe disclose the, apparatus of claim 34, 
Choi teaches, wherein the set of flags comprises the flag of the predetermined first flag type, the flag of the predetermined second flag type and the flag of the predetermined third flag type decoded for the set of neighboring transform coefficient locations, and the apparatus is configured to compute the activity based on a sum over an addend for each of the neighboring transform coefficient locations, the addends indicating a minimally assumed absolute value for the quantization index or a minimally assumed absolute reconstruction level for the neighboring transform coefficient locations determined based on the flag of the predetermined first flag type, the flag of the predetermined second flag type and thePreliminary Amendment flag of the predetermined third flag type decoded for the neighboring transform coefficient locations (multiple flags [0094], etc.) (This claim requires a priory attention under 35 USC 112(a)).    

Re Claim 41. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 1, hence it is rejected on the same evidentiary premises, mutatis mutandis.


Re Claim 42. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 3, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 43. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 4, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 44. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 5, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 45. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 6, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 46. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 7, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 47. (Original) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, defined by each and every step at claim 8, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 48. (Currently Amended) This claim represents the apparatus for decoding a block of transform coefficients, configured to decode from a data stream in a sequence of passes which scan transform coefficient locations of the block along a scan order, Preliminary Amendment using context-adaptive binary arithmetic decoding, flags each of which is out of a set of one or more flag types and using a variable length code, remainder values, so that each flag and each remainder value is decoded for a currently scanned transform coefficient location, derived cumulatively from each and every steps at claims 10-12, hence it is rejected on the same evidentiary premises, mutatis mutandis.

Re Claim 49. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 48, 
Marpe teaches about parallel processing based on indexed quantization parameters, configured to decode in the first pass the flags of the second predetermined flag type exclusively for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicating that the quantization index of the currently scanned transform coefficient is non-zero ([0181]).  

Re Claim 50. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 48, 
Raz teaches, wherein the predetermined abort criterion relates to whether the number of flags decoded in the first pass exceeds a predetermined threshold (Abstract, Col.6 Lin.10, Col.20 Lin.44-64).  





Re Claim 51. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 48, 
Marpe teaches about, configured to decode in the first pass also flags of a third predetermined flag type being indicative of the quantization index for the currently scanned transform coefficient location assuming, in terms of absolute value, a smallest value in the value domain or not ([0346]-[[0350]).  

Re Claim 52. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 51, 
Marpe teaches about, configured to decode in the first pass the flags of the third predetermined flag type exclusively for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicating that the quantization index for the currently scanned transform coefficient is non-zero ([0346]-[[0350]).  

Re Claim 53. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 52, 
Marpe teaches about, configured to decode in the first pass, for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicate that the quantization index for the currently scanned transform coefficient location is non-zero, the flags of the third predetermined flag type after the flags of the second predetermined flag type ([0105]-[0109]).  

Re Claim 54. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 53, 
Choi teaches about, configured to decode in the first pass, for transform coefficient locations for which, and after, the flags of the first predetermined flag type indicate that the quantization index for the currently scanned transform coefficient location is non-zero, the flags of the second predetermined flag type exclusively for transform coefficient locations for which the flags of the third predetermined flag type indicate a greatness greater than one ([0104]).  

Re Claim 55. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 54, 
Choi teaches about, configured to decode in one or more additional passes, following the second pass, the remainder values ([0108]).  

Re Claim 56. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 48, 
Choi teaches about, configured to decode in one or more passes, following the first pass, the remainder values ([0013],[0108]).  

Re Claim 57. (Original) Choi, Albrecht and Marpe and further Raz disclose the, apparatus of claim 48, 
Choi teaches about, configured to decode in a last pass signs of non-zero transform coefficients ([0096]…).  

Re Claim 58. (Original) This claim represents the apparatus performing each and every limitation of claim 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 59. (Original) This claim represents the apparatus performing each and every limitation of claims 17-18, viewed as the opposing logic of being independent from currently scanned location, thus applying to a subsequent transition phase, hence it is rejected on the same evidence mapped, mutatis mutandis.


Re Claim 60. (Original) This claim represents the apparatus performing each and every limitation of claims 58, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 63. (Original) This claim represents the encoding apparatus performing each and every limitation of claims 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 64. (Original) This claim represents the decoding method performing each and every limitation of claims 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 66. (Original) This claim represents the decoding method performing each and every limitation of apparatus claims 1 and 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 67. (Original) This claim represents the encoding method performing each and every limitation of apparatus claims 1 and 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 69. (Original) This claim represents the encoding method performing each and every limitation at the prediction loop of apparatus claims 1 and 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 70. (Original) This claim represents the encoding method performing each and every limitation at the prediction loop of apparatus claims 1, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 71. (Original) This claim represents the encoding method performing a non-transitory digital storage medium having a computer program stored thereon to perform the method for decoding according to claim 1, hence it is rejected on the same evidence mapped, mutatis mutandis.

Re Claim 72. (Original) This claim represents the encoding method performing a non-transitory digital storage medium having a computer program stored thereon to perform the method for decoding according to claim 41, hence it is rejected on the same evidence mapped, mutatis mutandis.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/